DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2013/0195002 A1) in view of Kishiyama et al. (US 2019/0074944 A1).

Regarding claim 1, Walker et al. discloses; 
 A method of operating a transmitting radio node in a wireless communication network (Abstract: “A method, an apparatus, and a computer program product for wireless communication”; Fig. 6, Para. [0100] Apparatus 610 – “an evolved Node B”), the transmitting radio node being configured to communicate utilising a first cyclic prefix having a first cyclic prefix duration (Fig. 10A, Para. [0064]-[0065]: evolved Node B may transmit an “OFDMA symbol”  “where a longer CP duration is used” such as “16.67µs extended CP”), the method comprising: 
transmitting…reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig. 10B, Para. [0064]-[0065]: “assignment of resource elements used for MBSFN reference signal transmission where a longer CP duration is used” such as “a CP having a duration of 33.33 µs”).
Walker et al. discloses they invention using MBSFN reference signal as exemplary reference signal, however they do not teach the reference signal includes:
channel state information reference signal and 
channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix.
On the other hand, Kishiyama et al. teaches using reference signal such as;
 channel state information reference signal (Fig. 2, 11, Para. [0084], [0105]: transmitting reference signal RS such as “channel state information reference signal (CSI-RS: Channel State Information-Reference Signal)”); and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix (Fig. 2, 11, Para. [0034]: “the reference signal (RS)[e.g. CSI-RS] /downlink control (DL control) field” corresponds to “data field” utilizing “a normal CP (short CP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a reference signaling, the cyclic duration for the reference signaling and the cyclic duration of the communication/OFDMA symbol signaling/transmission in Walker et al.’s invention can include a channel state information reference signal and where the channel state information reference signal and communication/data signal can utilize different cyclic prefix length/duration used in a single embodiment as taught by Kishiyama et al., where dosing so would (Kishiyama et al., Para. [0037]) provide for “radio interfaces that improve not only scalability (for example, shortened TTI as described above, self-contained TTI etc.) in the time domain but also scalability in the frequency domain”. 

Regarding claim 2, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;


Regarding claim 3, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;
wherein the reference signaling is transmitted with an extended cyclic prefix (Fig. 10B, Para. [0064]-[0065]: “assignment of resource elements used for MBSFN reference signal transmission where a longer CP duration is used” such as an extended “CP having a duration of 33.33 µs”).

Regarding claim 4, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;
wherein the first cyclic prefix corresponds to a first numerology with a first subcarrier spacing (Fig. 10A, Para. [0064]-[0065]: “FIG. 10A relates to an embodiment having subcarrier spacing set to 15 kHz [first subcarrier spacing].  MBSFN reference signals (depicted as R.sub.4 resource elements for an antenna port 4) are mapped to subframe 1000 for a CP duration of approximately 16.67µs”).

Regarding claim 5, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;


Regarding claim 6, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;
wherein the reference signaling is mapped to a comb structure in frequency domain with a comb characteristic K (Fig. 10B, Para. [0064]-[0065]: “MBSFN reference signal”, “R4”, is assigned in a comb structure in frequency/subcarrier domain having a subcarrier interval, K, between subsequent “MBSFN reference signal” symbols), wherein K is an integer value of 2 or larger (Fig. 10B: subcarrier interval, K, between subsequent “MBSFN reference signal” symbols is 4 or K=4).

Regarding claim 7, Walker et al. in view of Kishiyama et al. discloses all as applied to claim 1 above, where Walker et al. further discloses;


Regarding claim 8, Walker et al discloses;
A transmitting radio node for a wireless communication network (Fig. 1, 2, 6, Para. [0047], [0100]: Apparatus 610 – “an evolved Node B”), the radio node being configured to communicate utilising a first cyclic prefix having a first cyclic prefix duration (Fig. 6, 10A, Para. [0064]-[0065]: evolved Node B may transmit an “OFDMA symbol”  “where a longer CP duration is used” such as  “16.67µs extended CP”), the transmitting radio node further being configured to: 
transmit reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig. 6, 10B, Para. [0064]-[0065]: TX Processor 616 provides “assignment of resource elements used for MBSFN reference signal transmission where a longer CP duration is used” such as “a CP having a duration of 33.33 µs”).
Walker et al. discloses they invention using MBSFN reference signal as exemplary reference signal, however they do not teach the reference signal includes:
channel state information reference signal and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix.
On the other hand, Kishiyama et al. teaches using reference signal such as;
channel state information reference signal (Fig. 2, 11, Para. [0084], [0105]: transmitting reference signal RS such as “channel state information reference signal (CSI-RS: Channel State Information-Reference Signal)”); and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix (Fig. 2, 11, Para. [0034]: “the reference signal (RS)[e.g. CSI-RS] /downlink control (DL control) field” corresponds to “data field” utilizing “a normal CP (short CP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a reference signaling, the cyclic duration for the reference signaling and the cyclic duration of the communication/OFDMA symbol signaling/transmission in Walker et al.’s invention can include a channel state information reference signal and where the channel state information reference signal and communication/data signal can utilize different cyclic prefix length/duration used in a single embodiment as taught by Kishiyama et al., where dosing so would (Kishiyama et al., Para. [0037]) provide for “radio interfaces that improve not only scalability (for example, shortened TTI as described above, self-contained TTI etc.) in the time domain but also scalability in the frequency domain”. 

Regarding claim 9, Walker et al discloses;
A method of operating a receiving radio node in a wireless communication network (Abstract: “A method, an apparatus…for wireless communication”; Fig. 6, Para. [0047], [0049]: “a UE 650 in an access network”), the receiving radio node being configured to communicate utilising a first cyclic prefix having a first cyclic prefix duration (Fig. 6, 10A, Para. [0064]-[0065]: UE 650 is configured to communication with an evolved Node B that transmit an “OFDMA 
receiving reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig. 6, 10B, Para. [0064]-[0065]: UE 650 receives an “MBSFN reference signal transmission where a longer CP duration is used” such as “a CP having a duration of 33.33 µs” in an downlink, DL, frame transmitted by the evolved Node B).
Walker et al. discloses they invention using MBSFN reference signal as exemplary reference signal, however they do not teach the reference signal includes:
channel state information reference signal and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix.
On the other hand, Kishiyama et al. teaches using reference signal such as;
 channel state information reference signal (Fig. 2, 11, Para. [0084], [0105]: transmitting reference signal RS such as “channel state information reference signal (CSI-RS: Channel State Information-Reference Signal)”); and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix (Fig. 2, 11, Para. [0034]: “the reference signal (RS)[e.g. CSI-RS] /downlink control (DL control) field” corresponds to “data field” utilizing “a normal CP (short CP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a reference signaling, the cyclic duration for the reference signaling and the cyclic duration of the communication/OFDMA symbol signaling/transmission in Walker et al.’s invention can include a channel state information 


Regarding claim 10, Walker et al discloses;
A receiving radio node for a wireless communication network (Fig. 1, 2, 6, Para. [0047], [0100]: “a UE 650 in an access network”), the receiving radio node being configured to communicate utilising a first cyclic prefix having a first cyclic prefix duration (Fig. 6, 10A, Para. [0064]-[0065]: UE 650 is configured to communication with an evolved Node B that transmit an “OFDMA symbol”  “where a longer CP duration is used” such as  “16.67µs extended CP”), the receiving radio node further being configured to receive reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig. 6, 10B, Para. [0064]-[0065]: UE 650 receives an “MBSFN reference signal transmission where a longer CP duration is used” such as “a CP having a duration of 33.33 µs” in an downlink, DL, frame (Fig. 10B) transmitted by the evolved Node B).
Walker et al. discloses they invention using MBSFN reference signal as exemplary reference signal, however they do not teach the reference signal includes:
channel state information reference signal and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix.
On the other hand, Kishiyama et al. teaches using reference signal such as;
channel state information reference signal (Fig. 2, 11, Para. [0084], [0105]: transmitting reference signal RS such as “channel state information reference signal (CSI-RS: Channel State Information-Reference Signal)”); and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix (Fig. 2, 11, Para. [0034]: “the reference signal (RS)[e.g. CSI-RS] /downlink control (DL control) field” corresponds to “data field” utilizing “a normal CP (short CP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a reference signaling, the cyclic duration for the reference signaling and the cyclic duration of the communication/OFDMA symbol signaling/transmission in Walker et al.’s invention can include a channel state information reference signal and where the channel state information reference signal and communication/data signal can utilize different cyclic prefix length/duration used in a single embodiment as taught by Kishiyama et al., where dosing so would (Kishiyama et al., Para. [0037]) provide for “radio interfaces that improve not only scalability (for example, shortened TTI as described above, self-contained TTI etc.) in the time domain but also scalability in the frequency domain”. 


Regarding claim 11, Walker et al. discloses;
A non-transitory storage medium storing a program product comprising instructions causing processing circuitry to at least one of control and perform a method of operating a transmitting radio node in a wireless communication network (Abstract, Fig. 6, 15: Memory 676, and/or Computer-Readable Medium 1406 storing “a computer program product” executed on the circuitries of an evolved Node B - 610 “for wireless communication” in a network (Fig. 1, 2)), the 
transmitting reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig. 10B, Para. [0064]-[0065]: “assignment of resource elements used for MBSFN reference signal transmission where a longer CP duration is used” “a CP having a duration of 33.33 µs”).
Walker et al. discloses they invention using MBSFN reference signal as exemplary reference signal, however they do not teach the reference signal includes:
channel state information reference signal and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix.
On the other hand, Kishiyama et al. teaches using reference signal such as;
 channel state information reference signal (Fig. 2, 11, Para. [0084], [0105]: transmitting reference signal RS such as “channel state information reference signal (CSI-RS: Channel State Information-Reference Signal)”); and 
the channel state information reference signaling corresponding to communication signaling utilizing the first cyclic prefix (Fig. 2, 11, Para. [0034]: “the reference signal (RS)[e.g. CSI-RS] /downlink control (DL control) field” corresponds to “data field” utilizing “a normal CP (short CP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a reference signaling, the cyclic duration for the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633